Exhibit 10.7

[International]

BAZAARVOICE, INC.

2012 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Bazaarvoice, Inc. 2012
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Award Agreement (the “Award Agreement”).

I. NOTICE OF STOCK OPTION GRANT

You have been granted an Option to purchase Common Stock of Bazaarvoice, Inc.
(the “Company”), subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:

[One fourth ( 1⁄4th) of the shares of Common Stock subject to the Option shall
vest on the first anniversary of the Vesting Commencement Date and an additional
one forty-eighth (1/48th) of the total number of shares of Common Stock subject
to the Option shall vest on the corresponding day of each month thereafter, or
to the extent such a month does not have the corresponding day, on the last day
of any such month, such that the options subject to the Stock Option Grant shall
be fully vested as of the four year anniversary of the Vesting Commencement
Date, provided that the Participant continues to be a Service Provider (as
defined in the Company’s 2012 Stock Plan) on such dates.]

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be Service Provider. Notwithstanding the foregoing,
in no event may this Option be exercised after the Term/Expiration Date as
provided above and may be subject to earlier termination as provided in
Section 14 of the Plan.

 

 

LOGO [g873408g60n21.jpg]



--------------------------------------------------------------------------------

By Participant’s acceptance of award grant, Participant and the Company agree
that this Option is granted under and governed by the terms and conditions of
the Plan and this Award Agreement, including the Terms and Conditions of Stock
Option Grant, attached hereto as Exhibit A, all of which are made a part of this
document. Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Stock Option Grant attached as Part I of this Award Agreement (the
“Participant”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per Share set forth in the
Notice of Grant (the “Exercise Price”), subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 18 of the Plan, in the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

This Option is not intended to qualify as an Incentive Stock Option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

2. Vesting Schedule. To the extent permitted by Applicable Law, except as
provided in Section 3, the Option awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant. Shares
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Exercise of Option.

(a) Right to Exercise. If permitted by Applicable Law, this Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Award Agreement.

(b) Method of Exercise. This Option is exercisable in a manner and pursuant to
such procedures as the Administrator may determine, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. This Option will be deemed to be exercised upon receipt
by the Company of such fully executed Exercise Notice accompanied by such
aggregate Exercise Price.

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant.

(a) cash;



--------------------------------------------------------------------------------

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

6. Tax Obligations.

(a) Withholding Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by him or her is and remains Participant’s
responsibility and that Company and/or the Employer (1) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option grant, including the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends; and (2) do not commit to structure the terms of
the grant or any aspect of the Option to reduce or eliminate Participant’s
liability for Tax-Related Items.

Prior to exercise of the Option, Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment obligations of the Company and/or the Employer. In this
regard, Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid to Participant by the Company and/or the
Employer or from proceeds of the sale of Shares. Alternatively, or in addition,
if permissible under local law, the Company may, in its discretion, (1) sell or
arrange for the sale of Shares that Participant acquires to meet the withholding
obligation for Tax-Related Items, and/or (2) withhold in Shares, provided that
the Company only withholds the amount of Shares necessary to satisfy the minimum
withholding amount. Finally, Participant will pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of Participant’s participation in the Plan or
Participant’s purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
deliver the Shares if Participant fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this Section.

(b) Code Section 409A. To the extent Participant is or becomes subject to U.S.
Federal income taxation, this subsection (b) shall apply. Under Code
Section 409A, an option that vests after December 31, 2004 (or that vested on or
prior to such date but which was materially modified after October 3, 2004) that
was granted with a per Share exercise price that is determined by the Internal
Revenue Service (the “IRS”) to be less than the Fair Market Value of a Share on
the date of grant (a “Discount Option”) or that covers other than “service
recipient stock” (as defined under Code Section 409A) may be considered
“deferred compensation.” An Option that is a

 

-2-



--------------------------------------------------------------------------------

Discount Option or that covers other than service recipient stock may result in
(i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) U.S. Federal income tax, and
(iii) potential penalty and interest charges. The Option may also result in
additional state income, penalty and interest charges to the Participant.
Participant acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share exercise price of this Option equals or
exceeds the Fair Market Value of a Share on the Date of Grant or that the Shares
covered by this Option will be classified as service recipient stock in a later
examination. Participant agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the Fair Market Value
of a Share on the date of grant or covers other than service recipient stock,
Participant will be solely responsible for Participant’s costs related to such a
determination.

7. Acknowledgements.

(a) Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all of the terms and provisions thereof. Participant has reviewed the
Plan (including any applicable appendixes or sub-plans thereunder) and this
Option Agreement in their entirety has had an opportunity to obtain the advice
of counsel prior to executing this Option Agreement and fully understands all
provisions of the Option. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated below.

(b) The Company (which may or may not be Participant’s Employer) is granting the
Option. The Company will administer the Plan from outside Participant’s country
of residence, and United States law will govern all Options granted under the
Plan.

(c) Participant acknowledges that benefits and rights provided under the Plan
are wholly discretionary and, although provided by the Company, do not
constitute regular or periodic payments. Unless otherwise required by Applicable
Law, the benefits and rights provided under the Plan are not to be considered
part of Participant’s salary or compensation for purposes of calculating any
severance, resignation, redundancy or other end of service payments, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits, or any other payments, benefits or rights of any kind. Participant
waives any and all rights to compensation or damages as a result of the
termination of employment with the Company for any reason whatsoever insofar as
those rights result or may result from: (i) the loss or diminution in value of
such rights under the Plan, or (ii) Participant ceasing to have any rights
under, or ceasing to be entitled to any rights under the Plan as a result of
such termination.

(d) The grant of the Option, and any future grant of Options under the Plan is
entirely voluntary, and at the complete discretion of the Company. Neither the
grant of the Option nor any future grant of an Option by the Company will be
deemed to create any obligation to grant any further Options, whether or not
such a reservation is explicitly stated at the time of such a grant. The Company
has the right, at any time to amend, suspend or terminate the Plan.

 

-3-



--------------------------------------------------------------------------------

(e) The Plan will not be deemed to constitute, and will not be construed by
Participant to constitute, part of the terms and conditions of employment, and
the Company will not incur any liability of any kind to Participant as a result
of any change or amendment, or any cancellation, of the Plan at any time.

(f) Participation in the Plan will not be deemed to constitute, and will not be
deemed by Participant to constitute, an employment or labor relationship of any
kind with the Company.

(g) In the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to receive the Option and vest
in the Option under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of employment (whether or not in breach
of local labor laws), Participant’s right to exercise the Option after
termination of employment, if any, will be measured by the date of termination
of Participant’s active employment and will not be extended by any notice period
mandated under local law; the Administrator shall have the exclusive discretion
to determine when Participant is no longer actively employed for purposes of his
or her Option grant.

8. Data Privacy. By entering into this Option Agreement, and as a condition of
the grant of the Option, Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this document by and among, as
applicable, the Employer, and Company and its Subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

Participant understands that the Company and the Employer, its Parent or any
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Participant’s country or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting Participant’s local human resources representative.
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Participant may elect to deposit any
shares of stock acquired upon exercise of the Option. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that he
or she may, at any time, view Data, request additional information

 

-4-



--------------------------------------------------------------------------------

about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative.
Participant understands, however, that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

9. English Language. Participant has received the terms and conditions of this
Option Agreement and any other related communications, and Participant consents
to having received these documents in English. If Participant has received this
Option Agreement or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control.

10. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

11. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of Stock
Administration at Bazaarvoice, Inc. at 3900 N. Capital of Texas Highway, Suite
300, Austin, Texas 78746, or at such other address as the Company may hereafter
designate in writing.

13. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

 

-5-



--------------------------------------------------------------------------------

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or U.S. Federal law,
or the consent or approval of any governmental regulatory authority is necessary
or desirable as a condition to the issuance of Shares to Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or U.S.
Federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

16. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

17. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

20. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

-6-



--------------------------------------------------------------------------------

21. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Option.

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

23. Governing Law. This Award Agreement will be governed by the laws of the
State of Texas, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Option or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Texas, and agree that such litigation will be conducted in the
courts of Travis County, Texas, or the federal courts for the United States for
the Western District of Texas, and no other courts, where this Option is made
and/or to be performed.

 

PARTICIPANT BAZAARVOICE, INC.

 

Signature

 

By

 

Print Name

 

Print Name

 

 

Title

 

Residence Address

 

-7-